                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


  GREAT LAKES INSURANCE SE,
                                                    CV 19–164–M–DLC
                       Plaintiff,

  vs.                                                ORDER

  BRYAN CRABTREE and BETHEA
  CRABTREE,

                       Defendants.


        Before the Court is Defendants Bryan and Bethea Crabtree’s Motion to Stay

Litigation pursuant to Injunctive Order, or in the Alternative, Motion for Extension

of Time to Respond to Plaintiff’s Complaint. (Doc. 22.) The Court denies the

motion to stay but will give the Defendants additional time to file their Answer or

other responsive pleading.

        The Crabtrees contend that this matter should be stayed pursuant to an Order

of Monition and Injunction issued by the United States District Court for the

Southern District of Florida. (Doc. 22-1.) However, that Order does not apply

to actions against the Crabtrees or their sailboat but rather to actions brought


                                           1
against another vessel, the “SEA ALICE,” and its owners. Further, the present

action is simply an insurance coverage dispute, and it is unclear how any lawsuit

against the SEA ALICE or its owners could conceivably bear on the Plaintiff’s

duties to the Defendants under the terms of their insurance contract.

      Accordingly, IT IS ORDERED that the Defendants’ Motion (Doc. 22) is

DENIED in part and GRANTED in part. The motion to stay is denied. The

motion for additional time to respond to the Complaint is granted.

      IT IS FURTHER ORDERED that the Defendants shall file their Answer or

other responsive pleading on or before Monday, April 6, 2020.

      DATED this 25th day of March, 2020.




                                         2
